DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-22, as filed on 03/18/2021, are currently pending and considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference Number 8 (Figure 1, there is no reference 8 in the specification, the number seems to be pointing towards pulley 90).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length (abstract is currently 230 words). Correction is required.  See MPEP § 608.01(b). 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 17: amend “the length” to ---a length---.
Claims 2-11, line 1: amend “The apparatus” to ---The exercise apparatus---.
Claim 5, line 1: amend “arm brake assembly” to ---linear arm brake assembly---.
Claim 5, line 1: amend “belt” to ---timing belt---.
Claim 5, line 4: amend “belt” to ---timing belt---.
Claim 6, line 2: amend “a length” to ---the length---.
Claim 10, line 2: amend “a length” to ---the length---.
Claim 12, line 16: amend “belt” to ---timing belt---.
Claim 12, line 19: amend “belt” to ---timing belt---.
Claim 13, line 19: amend “the length” to ---a length---.
Claim 17, line 1: amend “arm brake assembly” to ---linear arm brake assembly---.
Claim 17, line 1: amend “belt” to ---timing belt---.
Claim 17, line 4: amend “belt” to ---timing belt---.
Claim 18, line 2: amend “a length” to ---the length---.
Claim 22, line 2: amend “a length” to ---the length---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13, line 4: “interface device for engagement by a user”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For “interface device for engagement by a user”, ¶ 9 states “an interface device or handle for engagement by a user” (emphasis added). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 16 recites: “the linear arm portion being configured”. The claim is rendered indefinite as it is unclear if this is a dependent clause that should be modified by additional language or is stating that the arm portion is configurable. 
Claim 1, line 18 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered substantially is given.
Claim 6, line 1 recites: “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered about is given.
Claim 6, line 5 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered substantially is given.
Claim 10, line 2 recites: “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered about is given.
Claim 11, line 2 recites: “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered about is given.
Claim 12, line 23 recites: “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered about is given.
Claim 12, line 25 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered substantially is given.
Claim 13, line 18 recites: “the linear arm portion being configured”. The claim is rendered indefinite as it is unclear if this is a dependent clause that should be modified by additional language or is stating that the arm portion is configurable. 
Claim 13, line 19 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered substantially is given.
Claim 18, line 1 recites: “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered about is given.
Claim 18, line 4 recites: “substantially”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered substantially is given.
Claim 22, line 2 recites: “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of the claim as no error range or further definition of what is considered about is given.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7, 10-11, 13-16, 19, and 22 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 5755645 A (Miller et al; henceforth Miller).
	Regarding Independent Claim 1, Miller discloses an exercise apparatus (exercise apparatus 10) comprising: 
	a linear arm portion (shoulder member 16 and arm member 18) including an elongate arm member (arm member 18) having proximal (rear stop 106) and distal ends (front stop 104) and an elongate support member (shoulder member 16) having proximal (at rear bearing member 65, Figure 5) and distal ends (at front bearing members 65), the arm member slidably mounted to the support member by a sliding joint (front bearing member 65) positioned at the distal end of the support member (see Figure 5 wherein the front bearing member 65 is at the front of shoulder member 16), 

    PNG
    media_image1.png
    377
    579
    media_image1.png
    Greyscale

Figure 1: Miller
	the arm member being movable along a first axis (along arrow 105, see Figure 1)  between retracted and extended positions relative to the support member(“ front stop 104 and a rear stop 106 are positioned on arm member 18 to allow about 40" of travel and prevents the arm member 18 from sliding out of sliding joint 44 by engaging against rollers 64” Col. 4, lines 34-36; retracted position is when the arm member 18 has front stop 104 in contact with the rollers 64 and the extended position is when the rear stop 106 is in contact with the rollers 64), the sliding joint including first and second bearing assemblies (front rollers 64) which are spaced apart a sufficient distance from each other for constraining portions of the arm member within the sliding joint along the first axis at the distal end of the support member (see Figure 5 wherein the front rollers 64 are spaced apart from one another and allow the arm member 18 to move along arrow 105), 

    PNG
    media_image2.png
    183
    576
    media_image2.png
    Greyscale

Figure 5: Miller
	wherein the proximal end of the arm member that overlaps with the support member outside of the sliding joint when in retracted positions (the proximal end 106 of the arm member 18 overlaps the bottom plate of member 16 outside of front bearing member 65) is capable of some unconstrained lateral movement relative to the first axis (“rotary waist joint 48 rotatably couples turret 14 to base 12” Col. 6, lines 20-21; waist joint 48 allows for lateral movement of the proximal end of the arm member 18 about the axis through joint 48); 
	a linear arm brake assembly (brake B3 with transmission T3) coupled to the arm member for resisting linear motion of the arm member (“Linear motion of arm member 18 relative to shoulder member 16 causes cables 27 to rotate brake pulley 26 and brake shaft 50. Sensor S3 is mounted to side plate 28a near the end of brake shaft 50 and senses the rotational displacement of brake shaft 50. Sensor S3 provides signals of brake shaft 50 proportional to the rotational displacement of brake shaft 50 to computer 110 which controls the level of resistance of brake B3” Col. 5, lines 5-12);
	and a torso portion (turret 14) to which the linear arm portion is rotatably mounted about a second axis (about joint 46 indicated by rotation arrow 103, Figure 1) by a rotary shoulder joint (rotary shoulder joint 46), the linear arm portion being configured (in as much as applicant has shown the arm member 18 rotates about joint 46), and the rotary shoulder joint being positioned along the length of the support member (see Figure 1 wherein the joint 46 is pivotally connected on shoulder member 16) at a location that substantially balances the linear arm portion about the rotary shoulder joint at least when the arm member is in the retracted position (see Figure 4 wherein the shoulder 16 and the arm member 18 are balanced between left shaft 52A and right shaft 52B through a centerline through arm member 18 in both the extended and retracted positions) .  

    PNG
    media_image3.png
    509
    625
    media_image3.png
    Greyscale

Figure 4: Miller
	Regarding Independent Claim 2, Miller further discloses the apparatus of claim 1 in which the torso portion includes a central support member (shaft 60 with side members 20A,20B and plate 22) extending along a third axis (Figure 4: Annotated),

    PNG
    media_image4.png
    526
    554
    media_image4.png
    Greyscale

Figure 4: Miller Annotated
	the torso portion rotatable about the third axis by a rotary waist joint (rotary waist joint 48, see Figure 1 for rotational arrow 101), 
	a shoulder brake assembly (Brake B1 with transmission T1) being mounted to the central support member (See Figure 4) for resisting movement of the rotary shoulder joint (“Rotational movement of rotary shoulder joint 46 (indicated by arrows 103) is controllably resisted by a brake B1 which is coupled to rotary shoulder joint 46 by a + T1 as seen in FIG. 4” Col. 2, lines 61-64), the shoulder brake assembly including a shoulder brake transmission (transmission T1) having components positioned on opposite sides of the central support member and the third axis (See Figure 4 above wherein the brake and transmission are on both a left and right side of the third axis) for minimizing rotational size and rotational inertia of the torso portion (Col. 2, lines 61-64 above; the brake B1 controls the resistance of rotation and by extension the inertia). 
 
	Regarding Claim 3, Miller further discloses the apparatus of claim 2 in which the torso portion is rotatably mounted about the third axis to a base (base 12) by the waist joint (see Figure 7 wherein the turret 14 is mounted to the base 12 via the joint 48), the base including a base support member (upper plate 12A), a waist brake assembly (brake B2 with transmission T2) being mounted to the base support member for resisting movement of the waist joint (“Rotational movement of rotary waist joint 48 (indicated by arrows 101) is controllably resisted by a brake B2 which is coupled to rotary waist joint 48 by a transmission T2” Col. 2, lines 65-68), the waist brake assembly including a waist brake transmission (transmission T2).  
	Regarding Claim 4, Miller further discloses the apparatus of claim 3 in which the linear arm brake assembly comprises a timing belt transmission (transmission T3) secured to the arm member (see Figure 4), and an arm brake (brake B3) that is rotatably coupled to the timing belt transmission (See Figure 4), 
	the shoulder brake assembly comprising at least one timing belt transmission stage (“The first and second transmissions are two stage cable drives having torque reduction ratios of about 30:1 or greater” Col. 1, lines 40-43; Transmission T1 has at least one transmission stage) rotatably coupled to a shoulder brake (Brake B1), and the waist brake assembly comprising at least one timing belt transmission stage (Col. 1, lines 40-43 above) rotatably coupled to a waist brake (brake B2).  
	Regarding Claim 7, Miller further discloses the apparatus of claim 3 in which the base includes a pair of legs (connecting rods 42) extending from the base support member on opposite sides of the torso portion (Figure 9: Annotated, see Figure 2 wherein base 12 is wider and longer than turret 14 from a top-down view), and a third leg (Connecting rod 42, Figure 9: Annotated) extending from the base support member spaced apart from and extending between the pair of legs (third leg 42 is spaced between on a centerline between the pair of legs and spaced forward along said centerline apart from the pair of legs).  

    PNG
    media_image5.png
    586
    746
    media_image5.png
    Greyscale

Figure 9: Miller Annotated
	Regarding Claim 10, Miller further discloses the apparatus of claim 1 in which the sliding joint extends from the distal end of the support member overlapping the support member about 1/3 or less of a length of the support member (see Figure 5 wherein the front bearing member 65 extends from the distal end of the shoulder member 16 inwards less than a third of the total length of the shoulder member 16 from its distal end to its proximal end).  
	Regarding Claim 11, Miller further discloses the apparatus of claim 1 in which the linear arm portion is rotatably mounted about the second axis by the rotary shoulder joint (see Figure 8 wherein the shoulder joint 46 is centrally located within the rim 29A) located at about midway along the length of the support member of the linear arm portion (“outer rims 29a and 29b which extend in a semi-circle about rotary shoulder joint 46” Col. 4, lines 57-58; rotary shoulder joint 46 is centrally located between the distal and proximal ends of the shoulder member 16 as it is centrally located in the semi-circle of outer rim 29A which forms the distal and proximal ends of the shoulder member 16, see Figure 8).  

	Regarding Independent Claim 13, Miller disclose a method of exercising with an exercising apparatus (exercise apparatus 10) comprising:
	engaging a linear arm portion (shoulder member 16 with arm member 18) that includes an elongate arm member (arm member 18) having proximal (rear stop 106) and distal ends (front stop 104) ) and an elongate support member (shoulder member 16) having proximal (at rear bearing member 65, Figure 5) and distal ends (at front bearing members 65), the distal end of the arm member having an interface device  for engagement by a user (limb interface 8 having handle 126),the arm member slidably mounted to the support member by a sliding joint (front bearing member 65) positioned at the distal end of the support member (see Figure 5 wherein the front bearing member 65 is at the front of shoulder member 16), 
 	the arm member being movable along a first axis (along arrow 105, see Figure 1)  between retracted and extended positions relative to the support member(“ front stop 104 and a rear stop 106 are positioned on arm member 18 to allow about 40" of travel and prevents the arm member 18 from sliding out of sliding joint 44 by engaging against rollers 64” Col. 4, lines 34-36; retracted position is when the arm member 18 has front stop 104 in contact with the rollers 64 and the extended position is when the rear stop 106 is in contact with the rollers 64), the sliding joint including first and second bearing assemblies (front rollers 64) which are spaced apart a sufficient distance from each other for constraining portions of the arm member within the sliding joint along the first axis at the distal end of the support member (see Figure 5 wherein the front rollers 64 are spaced apart from one another and allow the arm member 18 to move along arrow 105),	wherein the proximal end of the arm member that overlaps with the support member outside of the sliding joint when in retracted positions (the proximal end 106 of the arm member 18 overlaps the bottom plate of member 16 outside of front bearing member 65) is capable of some unconstrained lateral movement relative to the first axis (“rotary waist joint 48 rotatably couples turret 14 to base 12” Col. 6, lines 20-21; waist joint 48 allows for lateral movement of the proximal end of the arm member 18 about the axis through joint 48); 
	resisting linear motion of the arm member with a linear arm brake assembly (brake B3 with transmission T3) coupled to the arm member (“Linear motion of arm member 18 relative to shoulder member 16 causes cables 27 to rotate brake pulley 26 and brake shaft 50. Sensor S3 is mounted to side plate 28a near the end of brake shaft 50 and senses the rotational displacement of brake shaft 50. Sensor S3 provides signals of brake shaft 50 proportional to the rotational displacement of brake shaft 50 to computer 110 which controls the level of resistance of brake B3” Col. 5, lines 5-12); 
	and allowing rotary motion of the linear arm portion relative to a torso portion (turret 14; (rotation about joint 46 indicated by rotation arrow 103, Figure 1) to which the linear arm portion is rotatably mounted about a second axis (about joint 46 indicated by rotation arrow 103, Figure 1) by a rotary shoulder joint (rotary shoulder joint 46), the linear arm portion being configured (in as much as applicant has shown the arm member 18 rotates about joint 46), 
	and the rotary shoulder joint being positioned along the length of the support member (see Figure 1 wherein the joint 46 is pivotally connected on shoulder member 16) at a location that substantially balances the linear arm portion about the rotary shoulder joint at least when the arm member is in the retracted position (see Figure 4 wherein the shoulder 16 and the arm member 18 are balanced between left shaft 52A and right shaft 52B through a centerline through arm member 18 in both the extended and retracted positions).
	Regarding Claim 14, Miller further discloses the method of claim 13 in which the torso portion includes a central support member (shaft 60 with side members 20A,20B and plate 22) extending along a third axis (Figure 4: Annotated),

    PNG
    media_image4.png
    526
    554
    media_image4.png
    Greyscale

Figure 4: Miller Annotated
	the torso portion being rotatable about the third axis by a rotary waist joint (rotary waist joint 48, see Figure 1 for rotational arrow 101), allowing rotary motion of the torso portion (see rotation arrow 101 in Figure which shows rotation of the turret 14),
	a shoulder brake assembly (Brake B1 with transmission T1) being mounted to the central support member (See Figure 4) for resisting movement of the rotary shoulder joint (“Rotational movement of rotary shoulder joint 46 (indicated by arrows 103) is controllably resisted by a brake B1 which is coupled to rotary shoulder joint 46 by a + T1 as seen in FIG. 4” Col. 2, lines 61-64), the shoulder brake assembly including a shoulder brake transmission (transmission T1) having components positioned on opposite sides of the central support member and the third axis (See Figure 4 above wherein the brake and transmission are on both a left and right side of the third axis) for minimizing rotational size and rotational inertia of the torso portion (Col. 2, lines 61-64 above; the brake B1 controls the resistance of rotation and by extension the inertia).
	Regarding Claim 15, Miller further discloses the method of claim 14 in which the torso portion is rotatably mounted about the third axis to a base (base 12) by the waist joint (see Figure 7 wherein the turret 14 is mounted to the base 12 via the joint 48), the base including a base support member (upper plate 12A), a waist brake assembly (brake B2 with transmission T2) being mounted to the base support member for resisting movement of the waist joint (“Rotational movement of rotary waist joint 48 (indicated by arrows 101) is controllably resisted by a brake B2 which is coupled to rotary waist joint 48 by a transmission T2” Col. 2, lines 65-68), the waist brake assembly including a waist brake transmission (transmission T2).  
	Regarding Claim 16, Miller further discloses the method of claim 15 in which the linear arm brake assembly comprises a timing belt transmission (transmission T3) secured to the arm member (see Figure 4), and an arm brake (brake B3) that is rotatably coupled to the timing belt transmission (See Figure 4), 
	the shoulder brake assembly comprising at least one timing belt transmission stage (“The first and second transmissions are two stage cable drives having torque reduction ratios of about 30:1 or greater” Col. 1, lines 40-43; Transmission T1 has at least one transmission stage) rotatably coupled to a shoulder brake (Brake B1), and the waist brake assembly comprising at least one timing belt transmission stage (Col. 1, lines 40-43 above) rotatably coupled to a waist brake (brake B2).  
	Regarding Claim 19, Miller further discloses the method of claim 15 in which the base includes a pair of legs (connecting rods 42) extending from the base support member on opposite sides of the torso portion (Figure 9: Annotated, see Figure 2 wherein base 12 is wider and longer than turret 14 from a top-down view), and a third leg (Connecting rod 42, Figure 9: Annotated) extending from the base support member spaced apart from and extending between the pair of legs (third leg 42 is spaced between on a centerline between the pair of legs and spaced forward along said centerline apart from the pair of legs).  

    PNG
    media_image5.png
    586
    746
    media_image5.png
    Greyscale

Figure 9: Miller Annotated
	Regarding Claim 22, Miller further discloses the method of claim 13 in which the sliding joint extends from the distal end of the support member overlapping the support member about 1/3 or less of a length of the support member (see Figure 5 wherein the front bearing member 65 extends from the distal end of the shoulder member 16 inwards less than a third of the total length of the shoulder member 16 from its distal end to its proximal end).  
	Allowable Subject Matter
Claims 5-6, 8-9, 17-18, and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5, 12, and 17, the prior art of record US 5755645 A (Miller) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the timing belt of the linear arm brake assembly engages a first support member pulley at the proximal end of the support member.
The prior art of record teaches transmission T3 comprising cables 27 fixed to the front and rear ends 104, 106 and spiraled around a central pulley 26, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Miller’s transmission to include a first support member pulley at the proximal end of the support member without substantially changing the transmission and functionality of the device and without improper hindsight.
	Regarding claims 8 and 20, the prior art of record US 5755645 A (Miller) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the legs includes at least one of retractable rollers for moving the apparatus, leveling mechanisms for leveling the apparatus, and mounting holes. 
	The prior art of record teaches connecting rods 42 attached to a bottom plate 12b attached to a stand 88 which is not considered equivalent to applicant’s invention, and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the connecting rods to include rollers without breaking the invention.
	Regarding claims 9 and 21, the prior art of record US 5755645 A (Miller) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the linear arm portion being removably securable to the linear arm mounting bracket.  
	The prior art of record teaches bearing members 65 fully encircling arm member 18 which are permanently fixed to side plates 28A/28B and are unable to be removed without breaking the invention. Therefore, it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the bearing members to allow for the arm member 18 to removably secured without breaking the invention and without improper hindsight.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784